Citation Nr: 0837145	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel







INTRODUCTION

The veteran had active military service from August 1941 to 
September 1945 and from June 1947 to March 1973, as shown in 
his service treatment and personnel records.  The veteran 
died in February 2002.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was previously before the Board in March 2003 in 
August 2003, and again in March 2008 at which time, the Board 
remanded this matter to the RO for further evidentiary 
development.  This matter is now returned to the Board for 
further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's died on February [redacted], 2002.  The immediate 
cause of death was pancreatic cancer.  No secondary causes of 
death were given, however other significant conditions 
contributing to the veteran's death were thrombocytopenia, 
and heart valve replacement.  

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was not in receipt 
of a total disability evaluation.

4.  At the time of the veteran's death, he was service-
connected for degenerative arthritis of the elbows, wrists, 
hands, shoulders, hips, cervical spine, thoracic spine, 
lumbar spine, gout of the bilateral hallux valgus, and benign 
prostate hypertrophy (BPH).  His combined rating at the time 
of his death was 40 percent disabling.  

5.  There is no competent medical evidence that the veteran's 
pancreatic cancer, thrombocytopenia or heart problems leading 
to aortic valve replacement began in-service or were due to 
an incident or event in service, to include exposure to Agent 
Orange.

6.  There is no competent medical evidence that the veteran's 
pancreatic cancer, thrombocytopenia or heart problems leading 
to aortic valve replacement were caused or aggravated by any 
of the above listed service-connected conditions.


CONCLUSIONS OF LAW

1.  The veteran's fatal pancreatic cancer with significant 
contributory conditions of thrombocytopenia, and heart valve 
replacement were not caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2007).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.807, 21.3021 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In the present case, the appellant's claim on appeal was 
received in May 2002 and the RO adjudicated this claim in 
August 2002.  Prior to the June 2003 rating on appeal, the 
appellant was provided a letter in July 2002 notifying her of 
the VA's duty to assist in her service connection claim for 
the cause of the veteran's death.  Subsequent notice letters 
were sent by the VA in May 2005, August 2005, April 2008 and 
July 2008.  These letters provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection for cause of the veteran's death, which 
included notice of the requirements to prevail on these types 
of claims, of her and VA's respective duties, and she was 
asked to provide information in her possession relevant to 
the claim.  The duty to assist letters notified the appellant 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  She was advised that it was 
her responsibility to either send medical treatment records 
from the veteran's private physician regarding treatment, or 
to provide a properly executed release so that VA could 
request the records.  The appellant was also asked to advise 
VA if there were any other information or evidence she 
considered relevant so that VA could help by getting that 
evidence.

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) determined that, when adjudicating a claim for 
service connection for the cause of a veteran's death, VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a veteran's death must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
disability for which the veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the veteran's service-connected 
disorders including of the prostate and arthritis of multiple 
joints caused or contributed to his death.  The Board 
observes that the nature of the appellant's contentions 
reflects her actual knowledge of the disabilities for which 
the veteran was granted service connection and those for 
which he was not service-connected for by the VA.  The August 
2002 rating on appeal is noted to have listed the veteran's 
service-connected disorders.  The appellant has also alleged 
that the veteran's death was caused by herbicide exposure and 
the law and regulations pertaining to DIC claims including on 
the basis of herbicide exposure and asbestos exposure were 
addressed in a supplemental statement of the case (SSOC) 
issued in July 2003.  Thereafter, an April 2004 duty to 
assist letter issued by the AMC specifically instructed the 
appellant to refer to previous rating decisions and SSOC's 
for further information on evidence needed to substantiate 
her claim, which would include the information contained in 
August 2002 rating and the July 2003 SSOC.  The matter was 
most recently adjudicated in a September 2008 SSOC.  
Therefore prior to final adjudication, the appellant was 
given a full explanation of the evidence needed to 
substantiate the DIC claim, both on the basis of herbicide 
exposure and asbestos exposure.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran was given such 
notice in the April 2008 notice.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  A 
medical opinion was obtained in July 2008 regarding the 
appellant's contentions in terms of the cause of the 
veteran's death.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection - cause of death

The veteran's death certificate reflects that he died on 
February [redacted], 2002.  The immediate cause of death was 
pancreatic cancer.  No secondary causes of death were given, 
however other significant conditions contributing to the 
veteran's death were thrombocytopenia, and heart valve 
replacement.  Alcohol use was deemed "probably" 
contributory to his death.  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service- connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability was a contributory cause of the death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; 
see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, when they are manifested to 
a compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

At the time of his death the veteran was service connected 
for degenerative arthritis of the elbows, both wrists, both 
hands, both shoulder, both hips, cervical spine, thoracic 
spine, lumbar spine, gout of the bilateral hallux valgus, and 
benign prostate hypertrophy (BPH).  His combined rating at 
the time of his death was 40 percent disabling.  

Service treatment records reflect no evidence of the 
pancreatic cancer that was the immediate cause of the 
veteran's death, nor of any of the contributing factors to 
his death as reported on the death certificate.  His August 
1941 entrance examination revealed a completely normal 
general examination except for a right hernia operation scar 
that was well healed.  Thereafter, subsequent examinations 
including periodic, separation and reenlistment examinations 
and reports of medical history were absent for any findings 
or complaints indicative of any of the factors that led to 
his death in 2002.  

The service treatment records themselves did report repeated 
instances of chest pains, including in January 1957 following 
physical exercise, with a diagnosis of myalgia chest wall, 
rule out pleurisy, rule out myocardial ischemia.  He had 
repeated instances of  myalgia in January 1959 and 
retrosternal pain in May 1963.  However repeated cardiac 
evaluations were negative, with electrocardiograms (EKGs) 
between March 1960 and October 1972 repeatedly normal.  There 
was no heart or other cardiovascular disorders ever diagnosed 
in the service treatment records.  

The records are significant for treatment of recurrent hernia 
in February 1942 and July 1942 with right herniorrhaphy.  He 
also had treatment for gouty arthritis, generalized 
degenerative joint disease (DJD) and other joint complaints 
including the knees, shoulders and back during service.  He 
was also treated for urinary problems with benign prostate 
hypertrophy (BPH) shown in the service treatment records and 
periodic examinations dating back to May 1960.  He also 
received treatment in November 1970 for abdominal pain which 
initially was suspected to be diverticulitis, but eventually 
was diagnosed as left urethral calculus which spontaneously 
passed.  

The November 1972 retirement examination was all normal other 
than the abdomen and viscera which noted scars from the 
hernia surgeries.  The notes and report of medical history 
did document the following problems: history of gout, DJD 
multiple joints, hay fever, shortness of breath with heavy 
exertion that subsides with short rest, chest pain that is 
sharp and transient, mild prostatism, gout.  Extensive 
cardiovascular examination including electrocardiogram (EKG) 
were entirely within normal limits and he was noted to have 
been diagnosed with gas, allergic reaction to penicillin, 
right inguinal herniorrhaphy surgically corrected with no 
sequelae, frequent urination with normal urinalysis, left 
urethral calculus passed spontaneously, and recurrent back 
pain.  

The veteran's DD Forms 214 reflect that he had service in 
Vietnam during the Vietnam War.  Thus exposure to Agent 
Orange is conceded.  

There is no evidence of a malignancy shown within a year of 
discharge from service.  A May 1973 VA examination is noted 
to reveal no evidence of organopathy, mass, or other possible 
signs of cancer on examination of the abdomen, and no 
malignancy was diagnosed.  Regarding the cardiovascular 
system, there were no significant findings and no 
cardiovascular disease was diagnosed.  

Likewise a VA examination for arthritis conducted by a 
private examiner only addressed arthritis complaints 
affecting multiple joints with no significant findings 
pertaining to any factors or pathologies shown to have led to 
the veteran's death.  Additionally a private record from 
September 1990 addressing glaucoma and a November 1990 VA 
examination for arthritis also failed to give any opinion or 
findings pertinent to the veteran's cause of death.  

Private records from February 1998 show diagnoses of aortic 
stenosis, probable left anterior descending artery (LAD) 
coronary artery disease (CAD), history of syncopal spells, 
history of thrombocytopenia and history of anemia.  These are 
the earliest records of coronary problems.  In March 1998, he 
underwent surgery for aortic valve replacement with diagnoses 
on discharge including calcific aortic valve stenosis, single 
vessel LAD disease, history of thrombocytopenia probably 
consumptive in etiology, and mild chronic obstructive 
pulmonary disease (COPD).  He was also noted to have mild 
congestive heart failure (CHF) in April 1998.  X-rays from 
April 1998 through February 1999 were noted to show findings 
consistent with CHF and COPD.  The treatment records 
throughout the rest of 1998 and 1999 were noted to include 
history of these cardiovascular diagnoses and surgical 
treatment for the same, as well as the pulmonary disease and 
thrombocytopenia.   This history was also noted in treatment 
records from 2000, which included a record of the veteran 
being hospitalized from May 2000 to June 2000 for chills, 
nausea and back pain.  Also in May 2000 the veteran was 
suspected to have cholecystitis shown on gallbladder 
ultrasound, which also was significant for showing findings 
of liver cirrhosis.  On discharge diagnosis in June 2000 he 
was diagnosed with febrile illness, dehydration, CHF, 
hypothyroid, history of aortic valve implant, urinary tract 
infection, thrombocytopenia, streptococcus sepsis, idiopathic 
thrombocytopenic pupura and coronary artery disease, status 
post coronary artery bypass graft.  In October an X-ray 
continued to show mild findings of CHF.  In November 2000, he 
was hospitalized for syncope secondary to alcohol consumption 
and was again noted to have thrombocytopenia and 
cardiovascular problems.  He underwent further extensive 
treatment and testing for cardiovascular problems in November 
2000 with a heart catheterization showing partial occlusion 
of the obtuse marginal.  He was also known to have anemia and 
thrombocytopenia.  Another November heart catheterization is 
noted to diagnose systemic hypertension, severe, 1-vessel CAD 
involving an occluded left anterior descending, patent left 
internal mammary to left anterior descending, and mild CAD.  
Among the recommendations were for the veteran to stop using 
alcohol.  

The treatment records leading up to the veteran's death 
reveal that in early October 2001 the veteran, who was 84 at 
the time, was initially treated for abdominal pain and 
shortness of breath, along with jaundice and dark urine.  He 
was initially diagnosed with pancreatitis, but on November 9, 
2001 it was discussed that while biopsy results were not 
available but he was told that if he had pancreatic cancer it 
would be terminal.  The problem list as of that time was 
icterus (jaundice), claudication of the extremities, 
thrombocytopenia unspecified, anemia associated with other 
specified nutritional deficiency, CHF, mitral and aortic 
valve disease, hypothyroidism, and itch.  He underwent 
further diagnostic testing for possible pancreatic cancer.  
On November 21, 2001 he was diagnosed with presumed 
pancreatic cancer based on CT and X-ray findings.  He also 
had an elevated hepatic panel.  

The veteran was admitted to Vista Care hospice respite for a 
diagnosis of pancreatic cancer on November 27, 2007.  The 
records of treatment reflect a progression of his illness 
with palliative care undertaken.  Some of the records from 
December 2001 reflect that his diagnosis was prostate cancer, 
although elsewhere the evidence overwhelmingly reflects that 
the correct diagnosis was pancreatic cancer.  The records 
reflect that he died on February [redacted], 2002.  A discharge record 
noted the discharge date was February [redacted], 2002 with the 
diagnoses requiring care listed as pancreatic cancer, 
jaundice and congestive heart failure.  

According to a May 2002 letter from the veteran's attending 
physician from 1997 until his death, diagnostic tests were 
done to confirm a diagnosis of pancreatic cancer that was 
made on clinical grounds.  Attempts to do a biopsy were 
unsuccessful and would have required exploratory surgery 
which he would not have likely survived.  The diagnosis was 
made on the basis of laboratory and radiology procedures of 
pancreatic cancer.  

The report of a September 2006 VA examination indicated that 
the veteran's patient chart was reviewed.  He was noted to 
have died in 2002 from pancreatic cancer.  Review of the 
medical records revealed that at no time during active duty 
did the veteran report any cardiac symptoms such as chest 
pain, pressure, shortness of breath, palpitations, dizziness 
or syncope.  His first diagnosis of cardiac symptoms was in 
1998 when he was having syncopal episodes.  At that time he 
was found to have an aortic stenosis and a calcified aortic 
valve.  He also had single CAD affecting the left anterior 
descending coronary artery.  He underwent aortic valve 
replacement and single bypass of the left anterior descending 
coronary artery.  The question of his having had a remote 
atherosclerotic heart disease and myocardial infarction (MI) 
is unlikely on the basis of the heart catheter findings 
showing no evidence of infarct.  There were no physicals 
either time in 1972 when he retired showing evidence of CAD 
or valve disease.  Hence there was probably no relationship 
between these conditions to the time when he was on active 
duty.  There was no correlation between atherosclerotic 
vascular disease, aortic valve disease and pancreatic cancer.  

In February 2007 the physician who performed the September 
2006 VA examination confirmed that the claims file and 
patient chart for the veteran were reviewed.  

The report of a July 2008 VA examination to further clarify 
whether the veteran's service-connected disabilities caused 
or aggravated the veteran's cancer included a notation that 
the examiner extensively reviewed the claims file.  The 
examiner noted the cause of death as listed on the death 
certificate.  The veteran's social history included tobacco 
use disorder and alcohol use disorder.  His past medical 
history was significant for alcoholic liver cirrhosis with 
portal hypertension and splenic, gastric and esophageal 
varices in 2000, severe emphysema in 1999, calcific aortic 
stenosis with syncope status post CABG, peripheral vascular 
disease, CAD status post CABG, CHF (2000), chronic 
cholectcystitis, hypothyroidism, diffuse osteoarthritis, BPH, 
moderate ischemic microvascular disease of the brain.  A 
family history was not found.  The history of the veteran's 
current medical complaints included his appearing in October 
2001 acutely ill with computed tomography (CT) of the abdomen 
in October 2001 diagnosing cancer at the head of the 
pancreas.  There was no treatment rendered other than 
palliative and symptomatic care.  He passed away 4 months 
after the diagnosis.  

The examiner's diagnosis and discussion was as follows.  The 
veteran was deceased due to pancreatic cancer at 84 years old 
with severe emphysema, liver cirrhosis and subsequent portal 
hypertension and varices, aortic valve replacement post 
operative LVEF 55 percent in November 2000, CAD status post 
CABG and peripheral vascular disease.  The opinion was that 
the average lifespan of a white male born in 1930 or earlier 
was 60 years old.  The veteran had surpassed this by 24 
years.  He had 3 known terminal conditions at the time of 
death: emphysema, liver cirrhosis and pancreatic cancer.  He 
had 2 terminal illnesses prior to the diagnosis of pancreatic 
cancer; the emphysema due to smoking and the liver cirrhosis 
due to alcohol use.  The cause of the pancreatic cancer was 
not known.  At the time of the diagnosis of pancreatic cancer 
90 percent of patients have advanced disease and a life 
expectancy under 6 months.  This was the case with this 
veteran's death from pancreatic cancer.  Even the terminal 
illnesses and advanced age though of no benefit contributed 
significantly to the veteran's death.  For certain the 
service-connected BPH and degenerative arthritis did not 
cause or contribute in any way to the veteran's death, nor 
did they render the veteran less capable of resisting the 
pancreatic cancer in any way.  

Based on a review of the evidence, the Board finds that 
service connection is not warranted for cause of the 
veteran's death.  There was no evidence of the veteran having 
any pancreatic cancer in service, nor was there any evidence 
of the other significant conditions contributing to the 
veteran's death listed as thrombocytopenia and heart valve 
replacement in service.  Nor was there evidence of any heart 
condition leading to his heart valve replacement having 
developed in service.  There is also no evidence of the 
veteran's pancreatic cancer or heart problems shown within a 
year of his discharge; all the problems of pancreatic cancer, 
thrombocytopenia and heart problems are shown to be 
manifested in the 1990's, decades after service.  

Nor was the pancreatic cancer, thrombocytopenia or his 
diagnosed heart problems which led or contributed to his 
death among the diseases deemed presumptive to herbicide 
exposure as set forth in 38 C.F.R. § 3.307 and 3.309.  There 
is also no medical evidence of record that has been submitted 
showing a direct link between the veteran's Agent Orange 
exposure and the fatal pancreatic cancer, or contributing 
factors of heart disease or thrombocytopenia.  Finally, the 
evidence fails to show that the disorders leading and/or 
contributing to the veteran's death were caused or aggravated 
by any of his service-connected disorders listed as 
degenerative arthritis of the elbows, wrists, hands, 
shoulders, hips, cervical spine, thoracic spine, lumbar 
spine, gout of the bilateral hallux valgus, and benign 
prostate hypertrophy (BPH).

The opinion from the VA medical examiner in the September 
2006 medical examination was that there probably is no 
relationship between the conditions leading to the veteran's 
death and the time when he was on active duty.  The examiner 
also went on to say there was no correlation between 
atherosclerotic vascular disease, aortic valve disease and 
pancreatic cancer.  This opinion was based on review of the 
claims file.  The examiner further clarified his opinions in 
a July 2008 VA medical opinion which was also based on review 
of the claims file.  In this opinion, the examiner determined 
that the veteran's service-connected BPH and degenerative 
arthritis conditions did not cause or contribute in any way 
to the veteran's death, nor did they render the veteran less 
capable of resisting the pancreatic cancer in any way.  The 
examiner pointed out that the cause of the fatal pancreatic 
cancer was unknown and further pointed out the advanced age 
of the veteran when he contracted it, and the fact that he 
had 2 terminal illnesses prior to the diagnosis of pancreatic 
cancer; the emphysema due to smoking and the liver cirrhosis 
due to alcohol use.  These opinions, which is based on review 
of the evidence in the claims file reflects that there is no 
direct link between the pancreatic cancer or of the 
contributory conditions and service or his service-connected 
disorders.  There is no evidence aside from the appellant's 
own contentions to link his death directly to service, to 
include Agent Orange exposure.  In the absence of evidence 
demonstrating that the appellant has the requisite training 
to proffer medical opinions, the contentions made by are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In sum, the Board finds that the preponderance of the 
evidence is against a claim for service connection for cause 
of the veteran's death.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the appellant's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.

III.  Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 
21.3021.

The record shows that the veteran was never service-connected 
for any disability at any point during his lifetime that 
rated as 100 percent disabling.  The maximum combined 
evaluation for his service-connected disabilities was 40 
percent disabling, which was in effect from August 1985 until 
his death.  Since service connection for the cause of the 
veteran's death is not warranted, and as the veteran, when he 
died, did not have a service-connected total disability that 
was permanent in nature, the criteria for basic eligibility 
for DEA under Chapter 35, Title 38, United States Code, have 
not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA under Chapter 35, Title 38, United 
States Code is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


